Name: Council Decision (EU) 2019/458 of 19 March 2019 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of Banque centrale du Luxembourg
 Type: Decision
 Subject Matter: accounting;  monetary relations;  Europe;  monetary economics
 Date Published: 2019-03-21

 21.3.2019 EN Official Journal of the European Union L 79/17 COUNCIL DECISION (EU) 2019/458 of 19 March 2019 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of Banque centrale du Luxembourg THE COUNCIL OF THE EUROPEAN UNION, Having regard to Protocol No 4 on the Statute of the European System of Central Banks and of the European Central Bank, annexed to the Treaty on European Union and the Treaty on the Functioning of the European Union, and in particular Article 27.1 thereof, Having regard to the Recommendation of the European Central Bank of 14 February 2019 to the Council of the European Union on the external auditors of Banque centrale du Luxembourg (ECB/2019/6) (1), Whereas: (1) The accounts of the European Central Bank (ECB) and of the national central banks of the Member States whose currency is the euro are to be audited by independent external auditors recommended by the Governing Council of the ECB and approved by the Council of the European Union. (2) The mandate of Banque centrale du Luxembourg's current external auditors, Deloitte Audit SARL, expired after the audit for the financial year 2018. It is therefore necessary to appoint external auditors from the financial year 2019. (3) Banque centrale du Luxembourg has selected Ernst & Young SA as its external auditors for the financial years 2019 to 2023. (4) The Governing Council of the ECB recommended that Ernst & Young SA be appointed as the external auditors of Banque centrale du Luxembourg for the financial years 2019 to 2023. (5) Following the recommendation of the Governing Council of the ECB, Council Decision 1999/70/EC (2) should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 In Article 1 of Decision 1999/70/EC, paragraph 7 is replaced by the following: 7. Ernst & Young SA are hereby approved as the external auditors of Banque centrale du Luxembourg for the financial years 2019 to 2023. Article 2 This Decision shall take effect on the date of its notification. Article 3 This Decision is addressed to the ECB. Done at Brussels, 19 March 2019. For the Council The President G. CIAMBA (1) OJ C 67, 20.2.2019, p. 1. (2) Council Decision 1999/70/EC of 25 January 1999 concerning the external auditors of the national central banks (OJ L 22, 29.1.1999, p. 69).